I concur in the result.
While I believe the restrictions imposed by the statute can be waived by the protected party, I do not believe the *Page 66 
waiver should be extended beyond the scope of the matter brought into issue.
The plaintiff, as part of her complaint, alleged that the note had not been paid. The defendant, in his answer, denied this allegation and set up two affirmative defenses, one which is not material to this decision and the other, failure or lack of consideration. The plaintiff apparently concluded the denial of non-payment of the note framed an issue which she should overcome. To do this she produced testimony that deceased, just prior to his death, stated the full amount of the note was due and owing. The introduction of this evidence opened the door for defendant to testify concerning the same matter, that is, had the note or any part of it been paid.
Appellant seeks to extend the waiver further than this. He contends the introduction of the evidence not only opened the door concerning payment but also opened it for the purpose of permitting him to testify on his affirmative defense of failure of consideration. Plaintiff's evidence did not open up, deal with, reflect upon or raise an issue about failure of consideration. The evidence on this defense is not connected with, related to or part of the evidence which was produced to establish non-payment. In cases where issues are severable, the introduction of evidence dealing with one does not waive the statutory restriction on others. The plaintiff, not having waived the statutory restriction, except as to payment, is entitled to the protection of the statute on the other issues. For this reason the trial court did not err in excluding the tendered evidence.